Citation Nr: 0522279	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  97-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of an 
abdominal aortic aneurysm.  

2.  Entitlement to an initial schedular rating in excess of 
20 percent for degenerative joint disease of the left knee.  

3.  Entitlement to an initial schedular rating in excess of 
10 percent for degenerative arthritis of the right hip.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont.  

In February 1998, the veteran testified before a hearing 
officer at a hearing at the RO.  In July 1999, the veteran, 
his wife and daughter were witnesses at a videoconference 
hearing before the undersigned.  Because the veteran 
submitted additional evidence at that hearing but did not 
waive review of that evidence by the RO, the Board remanded 
the case to the RO in April 2000 for further action pursuant 
to 38 C.F.R. § 20.1304(c) as in effect at that time.  The 
case was later returned to the Board for further appellate 
consideration.  

In a decision dated in May 2001, the Board denied secondary 
service connection for osteoarthritis of the lumbar spine, 
service connection for residuals of an abdominal aortic 
aneurysm, an initial rating in excess of 10 percent for 
degenerative arthritis of the right hip and an initial rating 
in excess of 10 percent for degenerative joint disease of the 
left knee.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated in 
June 2002, the Court vacated the May 18, 2001, decision of 
the Board and granted a joint motion of the parties to remand 
the case to allow VA to meet its duty to assist the veteran 
and to readjudicate the claims.  The case was returned to the 
Board in August 2002.  

In a decision dated in June 2003, the Board provided an 
analysis of the procedural history of the claim for service 
connection of the lumbar spine and determined that the 
veteran's appeal as to direct as well as secondary service 
connection for osteoarthritis of the lumbar spine was 
properly before it.  In the June 2003 decision, the Board 
concluded that new and material evidence had been submitted 
to reopen the claim for direct and secondary service 
connection for osteoarthritis of the lumbar spine.  

In a June 2003 remand, the Board addressed the remaining 
issue of whether the claim for service connection for 
osteoarthritis of the lumbar spine could be granted on the 
merits as well as the other issues on appeal.  The case was 
returned to the Board in February 2004.  In May 2004, the 
Board again remanded the case to ensure that VA had met its 
duty to assist the veteran in developing facts pertinent to 
his claims and to ensure full compliance with due process 
requirements.  

In a decision dated in January 2005, a Decision Review 
Officer at the RO granted service connection for traumatic 
joint disease of the lumbosacral spine with sclerosis of the 
right sacroiliac joint and assigned a disability rating of 
20 percent.  There is no indication that the veteran 
disagreed with the rating assignment, and that issue is not 
before the Board.  

In the January 2005 decision, the Decision Review Officer 
continued the denial of service connection for residuals of 
an abdominal aortic aneurysm and continued the denial of an 
initial rating in excess of 10 percent for degenerative 
arthritis of the right hip.  At the same time, the DRO 
increased the initial rating for degenerative joint disease 
of the left knee from 10 percent to 20 percent.  The veteran 
has continued his appeal as to these issues.  

Subsequent to the most recent return of the case to the 
Board, the Board received a brief from the attorney and with 
it he submitted a February 2005 statement from the veteran 
and a report from the Social Security Administration listing 
the veteran's taxed Social Security earnings from 1951 
through 2003.  As neither the veteran's statement nor the 
earnings statement refers to a specific disability, the Board 
interprets them as an implied claim for a total disability 
rating based on unemployability due to service-connected 
disabilities and refers that issue to the RO for appropriate 
action.  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims; he has been 
told what evidence VA would obtain and what he should submit; 
and relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran's abdominal aortic aneurysm is 
related to any incident of service including the February 
1955 automobile accident.  

3.  Prior to October 6, 2004, the veteran's degenerative 
joint disease of the left knee was manifested primarily by 
painful motion with full leg extension; flexion was limited 
to 90 degrees with reports of flare-ups with increased pain; 
there is X-ray evidence of degenerative joint disease of the 
left knee.  

4.  As of October 6, 2004, the veteran's degenerative joint 
disease of the left knee was manifested primarily by left 
knee pain with left leg flexion limited to 90 degrees, which 
was not further limited on use, and by left leg extension 
limited to 20 degrees, with further limitation to 30 degrees 
on prolonged use.  

5.  Prior to October 6, 2004, the veteran's degenerative 
arthritis of the right hip was manifested primarily by 
painful motion with X-ray evidence of degenerative changes.  

6.  As of October 6, 2004, the veteran's degenerative 
arthritis of the right hip was manifested by right hip pain 
limiting right hip and thigh flexion to 20 degrees and 
limiting abduction such that motion was lost beyond 
10 degrees.  




CONCLUSIONS OF LAW

1.  Residuals of an abdominal aortic aneurysm were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

2.  Prior to October 6, 2004, the criteria for an initial 
rating in excess of 20 percent for degenerative joint disease 
of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5260, 5261 (2004).  

3.  As of October 6, 2004, the criteria for an initial 
40 percent rating, but no more, for degenerative joint 
disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 5260, 5261 (2004).  

4.  Prior to October 6, 2004, the criteria for an initial 
rating in excess of 10 percent for degenerative arthritis of 
the right hip were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5010, 5251, 5252, 5253 
(2004).  

5.  As of October 6, 2004, the criteria for an initial rating 
of 30 percent, but no more, for degenerative arthritis of the 
right hip based limitation of flexion have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5252 (2004).  

6.  As of October 6, 2004, the criteria for a separate 
initial rating of 20 percent for degenerative arthritis of 
the right hip based on limitation of abduction have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5253 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in March 2003, the Board 
notified the veteran of the passage of the VCAA and explained 
VA's duty to notify him, and his representative if he had 
one, of any information and evidence needed to substantiate 
his claims.  The letter specifically informed the veteran 
that evidence needed to substantiate his claims for higher 
disability ratings for his service-connected left knee and 
right hip disabilities would be evidence tending to show that 
these disorders were more severe than currently evaluated 
because of the degree of inability of those joints to perform 
normal excursion, strength, speed, coordination and endurance 
as a result of pain, particularly during flare-ups.  In 
addition, the Board notified that veteran that evidence 
needed to substantiate his claim for service connection for 
abdominal aortic aneurysm would be evidence tending show that 
it was incurred in or aggravated by service.  

In the March 2003 letter, the Board further notified the 
veteran that VA would make reasonable efforts to obtain 
relevant evidence such as private medical records, employment 
records, or records from state or local government agencies 
that he identified.  Further, the Board notified the veteran 
that VA would make as many requests as necessary to obtain 
records from Federal agencies, unless it was determined to be 
futile to continue to as for the records or it was concluded 
the records did not exist.  The Board stated that VA would 
notify the veteran if it could not obtain the records and 
that he would be given a chance to obtain and submit the 
records.  

The Board also notified the veteran that it was his 
obligation to tell VA about any additional information or 
evidence he wanted VA to try to get for him and that he must 
complete and return release authorizations for that purpose.  
Also, the Board notified the veteran that he should obtain 
and submit any lay statements in support of his claims.  The 
Board notified the veteran that if VA told him it was having 
difficulty obtaining any records, he should try to obtain and 
submit the evidence.  The Board told the veteran that it was 
ultimately his responsibility to provide evidence to support 
his claims.  In addition, the Board told the veteran that he 
should send VA copies of any relevant evidence he had in his 
possession.  

In addition, in a letter dated in June 2003, the RO notified 
the veteran that to support his claim for service-connected 
compensation benefits the evidence must show:  (1) that he 
had an injury in service or a disease that began in or was 
made worse during military service; (2) that he has a current 
physical or mental disability; and (3) that there is a 
relationship between you're the current disability and an 
injury, disease, or event in military service.  The RO 
explained that medical evidence would show a current 
disability and that medical records or medical opinions 
usually would show a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also notified the veteran that to establish entitlement to 
an increased evaluation for a service-connected disability, 
the evidence must show that his service-connected condition 
had gotten worse or was more severe than currently rated.  

In the June 2003 letter, the RO notified the veteran that he 
should identify the names, addresses and approximate dates of 
treatment or evaluation for all VA and non-VA health care 
providers from which he received treatment or evaluation of 
degenerative arthritis of the right hip or degenerative joint 
disease of the left knee at any time since February 1997 and 
that he should identify all VA and non-VA health care 
providers for which he received evaluation for treatment for 
an aneurysm of the abdominal aorta, or post-operative 
residuals thereof, at any time since service, other than 
Dartmouth-Hitchcock Medical Center in 1994 (records from that 
institution had been previously obtained).  

The RO notified the veteran that VA is responsible for 
getting any records in the custody of Federal agencies such 
as VA, the Social Security Administration, or the Department 
of Defense.  The RO also notified the veteran that on his 
behalf VA would make reasonable efforts to get his VA 
treatment records and any private medical records for which 
he provided an appropriate release authorization.  The RO 
reiterated to the veteran that it was ultimately his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

In a letter dated in June 2004, the RO again notified that 
the veteran that to establish an increased evaluation for a 
service-connected disability, the evidence must show that the 
service-connected condition had gotten worse.  In addition, 
the RO explained in detail what the evidence must show to 
establish entitlement to service connection.  The RO notified 
the veteran and his representative of what evidence VA would 
obtain and what evidence the veteran should provide.  In 
addition, the RO told the veteran that VA needed all evidence 
in his possession showing that his degenerative arthritis of 
the right hip and degenerative joint disease of the left knee 
had gotten worse and also told him that VA needed all 
evidence in his possession showing that residuals of an 
abdominal aortic aneurysm were incurred in or aggravated by 
his military service.  The RO also notified the veteran that 
VA needed a statement from him detailing his employment 
history and documenting time lost from work, or other 
employment limitation, attributed to his service-connected 
residuals of left femur fracture, arthritis of the right hip 
and degenerative joint disease of the left knee.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that VA did not fulfill all notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claims.  Upon review of the record in 
its entirety, it is the judgment of that Board that during 
the course of the appeal VA has made reasonable efforts to 
develop the claims and has provided the veteran with notice 
that complies with the requirements of the VCAA.  The veteran 
has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  The Board finds that the failure to provide the veteran 
with all of the kinds of notice outlined in the VCAA prior to 
the initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained service medical 
records and VA treatment records.  In addition, the RO 
provided the veteran with VA examinations in conjunction with 
his claims.   The veteran testified at a hearing before a 
Decision Review Officer in February 1998, and he, along with 
his wife and daughter, testified before the undersigned at a 
videoconference hearing in July 1999.  Neither the veteran 
nor his attorney has identified or indicated the veteran has 
or knows of any additional information or evidence that would 
support his claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Service connection

The veteran is seeking service connection for residuals of an 
abdominal aortic aneurysm, which he contends is the result of 
blunt trauma he suffered in his February 1955 automobile 
accident in service.  The veteran argues that the aneurysm 
could be a result of kidney damage that resulted from the 
accident.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a re-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records confirm that he was in 
an automobile accident in February 1955.  He was initially 
treated at a private hospital and transferred the next day to 
a United States Air Force Hospital at Bryan Air Force Base, 
Bryan, Texas, where he remained for a week.  

The narrative summary of the hospitalization at the Air Force 
Hospital at Bryan Air Force Base shows that it was noted that 
on admission, that in addition to a fracture of the left 
femur, the veteran complained of considerable pain in the 
left flank region.  Examination of this area revealed minimal 
bulging of the left flank.  Just after admission, a Foley 
catheter was inserted into the bladder and the urine was 
grossly bloody.  The remainder of the examination revealed 
multiple abrasions and contusions of the head and entire 
body.  The veteran was treated conservatively with dextran, 
whole blood, and other intravenous fluids.  Nursing notes 
mentioned a large abrasion on the back and over the left 
kidney area.  The veteran's complaints included severe upper 
left quadrant abdominal pain.  It was noted that pressure 
caused general left side pain referred to the kidney area.  
There was some rebound tenderness.  Demerol brought relief.  
The records show that the veteran's urine gradually cleared, 
although near transfer, it still occasionally looked grossly 
bloody.  Because of the location of the flank injury, the 
veteran was observed for a delayed rupture of the spleen.  

At the time of transfer to Brooke Army Hospital in mid-
February 1955, the diagnoses reported by the physicians at 
the U.S. Air Force Hospital, Bryan Air Force Base were: (1) 
fracture, simple, comminuted, left femur, mid-shaft, no nerve 
or artery involvement; (2) rupture, traumatic, left kidney 
(probable rupture); (3) concussion of brain; (4) wound, 
lacerated, left upper eyelid, no nerve or artery involvement; 
(5) contusions, multiple, head and body; and (6) abrasions, 
multiple, head and body.  

On admission to Brooke Army Hospital in mid-February 1955, 
the veteran underwent physical examination during which 
examiner noted that the liver, kidneys, and spleen were not 
palpable.  There was moderate tenderness in the left upper 
quadrant, and the examiner said there were no abdominal 
masses.  During hospitalization, the veteran underwent an 
open reduction of the left femur and fixation with a 
Kuntscher nail and application of bone graft from the 
veteran's right ilium was accomplished.  The veteran received 
blood transfusions in conjunction with the surgery.  The 
veteran remained hospitalized for wound healing and physical 
therapy.  He was discharged to duty in April 1955, and the 
diagnosis was fracture, simple, comminuted, left femur, 
healed.  The clinical record cover sheet shows that the 
attending physician did not concur in the diagnosis of 
rupture of the left kidney and that the brain concussion, 
lacerations, and contusions were healed on admission.  

Medical records from Dartmouth-Hitchcock Medical Center show 
that in June 1994 the veteran was transferred there from 
another hospital with a ruptured abdominal aortic aneurysm 
diagnosed by computed tomography (CT) scan.  Immediately on 
arrival at Dartmouth-Hitchcock he was taken to the operating 
room where he underwent abdominal aortic aneurysm repair.  
The veteran has submitted medical articles describing the 
effects of blunt trauma.  The Board notes that the joint 
motion granted by the Court's order of June 2002, states that 
the medical treatises suggest that (1) abdominal aortic 
aneurysms are typically the result of blunt trauma, and (2) 
that they often do not show up until much later.  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between and in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In this case, the veteran's service medical records show that 
he received traumatic injuries in the February 1955 
automobile accident, including trauma in the left flank and 
left kidney area, although the initial diagnosis of probable 
kidney rupture was not concurred in by physicians at Brooke 
Army hospital where the veteran spent more than two months 
after his initial hospitalization at the Air Force Hospital 
at Bryan Air Force Base.  Also, there is medical evidence 
that the veteran suffered rupture of an abdominal aortic 
aneurysm in June 1994, and the residuals thereof are the 
current disability for which he is seeking service 
connection.  There is, however, no medical evidence relating 
the abdominal aneurysm first diagnosed in 1994 to the 
injuries the veteran suffered in the February 1955 auto 
accident.  

With regard to the medical treatise evidence, the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see Wallin v. West, 11 Vet. 
App. 509 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus); see also Mattern v. West, 12 
Vet. App. 222, 228 (1999).  In this case, however, the 
medical articles submitted by the appellant are not 
accompanied by any medical opinion of a medical professional.  
Additionally, they fail to suggest, much less demonstrate 
with any degree of certainty, that there may be a causal 
relationship between blunt trauma and an abdominal aortic 
aneurysm where the abdominal aortic aneurysm is first 
recognized decades after the trauma.  For these reasons, the 
Board must find that the medical articles submitted by the 
veteran do not contain the specificity to constitute 
competent evidence of the claimed medical nexus.  See Sacks, 
11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

The only medical opinion of record is squarely against the 
claim.  In response to the Board's remand, a VA physician was 
requested to review the veteran's service medical records and 
all post-service evidence of record, including the multiple 
medical articles submitted by the veteran pertaining to blunt 
trauma, and provide and opinion as to whether it is at least 
as likely as not that the veteran's abdominal aortic aneurysm 
was causally related to service or to any incident of 
service, including the automobile accident in February 1955.  
In his January 2005 report, the VA physician, who had the 
entire record before him, stated that in his opinion the 
likelihood that the veteran's ruptured abdominal aortic 
aneurysm in 1994 had anything to do with his motor vehicle 
accident in 1955 was close to zero.  The Board observes that 
the physician particularly noted that the veteran's abdominal 
aortic aneurysm was infrarenal and that the available records 
from the Dartmouth-Hitchcock Medical Center described a 
typical case.  While the discussion offered by the physician 
was brief, he had the entire claims file, including the 
service medical records and the medical articles submitted by 
the veteran, before him and provided a medical opinion based 
on his review of the record.  

Although provided the opportunity to submit additional 
argument or evidence pertaining to the question of the 
etiology of the abdominal aortic aneurysm after the RO issued 
the supplemental statement of the case discussing this 
January 2005 VA medical opinion, neither the veteran nor his 
attorney did so.  The Board is left with the veteran's own 
opinion as to the etiology of his abdominal aortic aneurysm.  
While the veteran is competent to provide evidence of 
observable symptoms, he is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and this veteran's opinion that his abdominal aortic aneurysm 
was due to injury in the February 1955 automobile accident is 
therefore entitled to no weight of probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds that he 
preponderance of the evidence is against the claim of service 
connection residuals of an abdominal aortic aneurysm.  The 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied. 

Increased ratings

Law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2004).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v.  
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

When determining the severity of musculoskeletal disabilities 
that are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated.  This 
additional functional impairment, for example, may be due to 
the extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms may "flare up," such as during prolonged use, 
assuming these factors are not already contemplated in the 
governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  



Factual background

Service medical records show that the veteran suffered a 
simple, comminuted fracture of the mid-shaft of the left 
femur in an automobile accident in service in February 1955.  
His injuries included lacerations of the left knee, which 
were sutured.  The veteran underwent open reduction of the 
left femur fracture and fixation with insertion of a 
Kuntscher nail and bone grafting.  The bone donor site was 
the right ilium.  In April 1955, after wound healing and 
physical therapy, the veteran was returned to duty with a 
temporary profile for three months with restrictions on 
prolonged walking, marching, and he was allowed no jumping.  
At that time, the veteran walked with a moderate limp 
favoring the left lower extremity.  There was slight weakness 
of the gluteus medius on the left.  Range of motion of the 
left knee was from 175 degrees extension to 75 degrees 
flexion.  

The veteran was again hospitalized in late June 1955 with 
complaints of pain in the left hip area over the previous 
month.  Physical examination on admission revealed prominence 
of the nail protruding from the trochanter of the femur, with 
bursal formation over the nail.  During hospitalization, it 
was determined that the nail should not be removed for fear 
the veteran might fracture the femur, as the nail had been in 
place only five months.  The veteran was treated with a few 
weeks bed rest, and his pain subsided.  He was discharged to 
duty in late July 1955 and was given a profile change to 
prevent contact sports and strenuous activities.  The veteran 
was discharged from service in mid-August 1955.  

At a VA orthopedic and surgical examination in January 1956, 
the veteran reported that he was unable to bend his left leg 
fully and that his left thigh was weaker than the right.  
After examination, diagnoses included:  scar of right iliac 
crest at donor site of bone graft; deformity of the left 
thigh, residual of fractured femur, with callus formation and 
insertion of intramedullary pin; post-operative scar left 
thigh; and scars left knee with minimal limitation of flexion 
(asymptomatic).  In passing, the physician at a VA 
genitourinary examination in January 1956 noted that the 
veteran walked with a very slight limp on the left.  

The issues before the Board concern the initial ratings for 
degenerative joint disease of the left knee and degenerative 
arthritis of the left hip, both of which have been determined 
to be related to residuals of the in-service left femur 
fracture, and for which service connection was granted 
effective from February 1998.  

At a VA orthopedic examination in June 1997, the veteran 
reported aching in the left femur.  He said he walked with a 
slightly atypical gait and stated that he felt his left leg 
was slightly shorter and that there was some muscle wasting 
in the left thigh.  He also complained of some weakness in 
the right leg, which he said had lasted approximately a year 
after the accident in service.  The veteran also complained 
of tenderness over the right iliac crest area.  The veteran 
reported occasional flare-ups of pain and said they occurred 
approximately once a week.  He reported he took Ibuprofen and 
occasionally, in addition to this, an aspirin.  

The examiner at the June 1997 examination described an 8-inch 
scar on the lateral left thigh.  She said the scar was not 
tender, nor was it fixed.  The right hip area revealed an 81/2-
inch scar where the donor bone graft was taken.  She said 
there was no tenderness or fixation over this scar.  Hip 
flexion was 80 degrees, bilaterally, and hip extension was 
10 degrees, bilaterally.  There were small bilateral knee 
effusions without heat or redness.  The examiner referred to 
January 1997 VA X-rays, which had shown mild degenerative 
changes of both hips.  

At his February 1998 hearing at the RO, the veteran testified 
that the bone-grafting scar on his right hip hurt and was 
tender.  He said that the area became irritated because it 
was under his belt.  He testified that over the years since 
service he had had problems with his left knee, but it had 
given out on him perhaps two or three times.  He also 
testified that he had pains in his hips and had pain if he 
sat too long.  In addition, he testified that he no longer 
climbed ladders.  The veteran testified that his hip and knee 
problems were worse in rainy, damp weather and that he limped 
and was "semi-crippled" some days.  

At a VA orthopedic examination in March 1998, the veteran 
complained of constant left knee pain, which he described as 
a sharp ache.  He said this was associated with weakness, 
stiffness and mild swelling, fatigability and lack of 
endurance.  The veteran said he had instability, which was 
usually activity driven and usually occurred early in the 
morning when his left knee would give out on him secondary to 
pain.  He said this occurred usually once every two weeks.  
The veteran denied any heat or redness and denied any locking 
of the left knee.  He stated that he was unable to kneel, 
especially on concrete.  He said he had to treat his left 
knee with an Ace wrap, 800 milligrams (mg) of Motrin three 
times a day, and Tylenol.  

At the March 1998 examination, the veteran said he had flare-
ups of left knee symptoms during which any movement of the 
knee hurt.  He said they occurred after major activity and 
were aggravated by climbing stairs, climbing ladders, 
prolonged standing, prolonged driving, and changes in the 
weather.  He said the flare-ups occurred approximately once 
every two weeks.  The veteran said he had not had any 
dislocation, recurrent subluxation or any inflammatory 
arthritis of the left knee.  

At the March 1998 examination, the examiner reported that the 
left knee was not swollen.  It was tender over the 
prepatellar area, as well as the medial and lateral joint 
lines.  There was a negative anterior drawer sign, negative 
posterior drawer sign, no laxity medially or laterally, and a 
negative McMurray's test.  There was extension to 0 degrees.  
There was flexion to 90 degrees, and the veteran stopped 
there secondary to pain.  The examiner noted that X-rays 
revealed mild to moderate degenerative joint disease of the 
left knee.  

At the March 1998 examination, the examiner stated the right 
hip was significant for the bone graft harvesting site with 
scar.  He noted that the area had been described as numb 
initially but that this numbness had resolved.  The veteran 
complained of right posterior hip pain and right medial thigh 
pain.  He was unsure as to swelling and said he had no flares 
of the right hip pain.  The veteran reported morning weakness 
and stiffness, but no heat, redness, instability, locking, or 
fatigability.  The examiner said there was lack of endurance 
as the pain limited the veteran's ability to walk or perform 
physical activities.  

On examination, the scar at the bone graft site measured 20 
centimeters and was located at the right iliac crest.  The 
scar was keloid, normal in texture; there was no adherence, 
mild tenderness, normal sensation, no ulcerations, and no 
elevation.  There was depression of the scar with no major 
tissue loss underneath.  There was right hip flexion from 0 
to 125 degrees, adduction from 0 to 10 degrees with pain 
at 10 degrees.  There was abduction from 0 to 45 degrees with 
pain at 45 degrees, internal rotation from 0 to 10 degrees 
with pain at 10 degrees, and external rotation from 0 to 
35 degrees with pain at 35 degrees.  X-rays revealed mild 
degenerative changes of the right hip.  

At the July 1999 hearing, the veteran's representative argued 
that based on limitation of motion the disabilities of the 
veteran's left knee and right hip supported greater than the 
ratings in effect at that time.  The veteran testified that 
after brief activity such as bending and squatting up and 
down, he experienced severe pain.  He testified that he was 
taking Motrin and aspirin but that he could never work more 
than four hours a day.  

VA outpatient records show that at a VA outpatient visit in 
May 2002, the veteran was noted to have bilateral knee 
crepitence without effusion.   There was full extension.  In 
May 2003, it was noted that the veteran was to use Motrin for 
joint pain.  At that time, the veteran reported that no 
specific joint was more painful than others.  At a visit in 
January 2004, the veteran was seen for follow-up, and the 
assessment included degenerative joint disease.  The examiner 
stated that the veteran was tolerating discomfort with 
minimal medication.  

At a VA examination in October 2004, the veteran complained 
of left knee pain, which he graded anywhere between a 3 to a 
10 on a scale of 10.  He complained of left knee weakness to 
the extent that he always led with his right lower extremity.  
He also complained of left knee stiffness and occasional 
swelling with overuse.  He complained of marked instability 
and an inability to perform manual labor or go up and down 
stairs without severe pain and the knee giving out.  He 
denied any locking.  He reported marked fatigue and lack of 
endurance.  He stated that ladders bothered him, as did 
sitting too long, rainy weather, cold damp weather, and any 
activity requiring standing, walking, or carrying objects.  

At the examination, the veteran reported that alleviating 
factors for his left knee pain were avoidance of offending 
activities as well as rest, heat, liniments, and aspirin, 
which he said he took on an as needed basis and were only 
mildly effective.  He reported flare-ups every month and said 
they were three days in duration, at which time the pain 
became severe and any movement hurt.  He reported that at 
those times he was 100 percent limited secondary to pain and 
had 100 percent additional limitation of motion.  

On examination, the left knee was tender and deformed.  The 
tenderness extended over the medial and lateral joint lines, 
and there was slight tenderness in the inferior patella.  
There was no laxity, and anterior and posterior drawer signs 
were negative.  McMurray's test was painful.  Pain-free 
active and passive extension was limited to 20 degrees, and 
after five repetitions decreased to 30 degrees.  Active and 
passive flexion, including after five repetitions, was to 
90 degrees.  The examiner stated that the veteran grimaced 
throughout the entire examination and complained of pain.  

At the October 2004 examination, the veteran complained of 
right hip pain, which he graded as a 2 to 3 on a scale of 10.  
He said he had only mild weakness and stiffness, and denied 
any swelling, heat, redness or instability.  There was no 
locking.  The veteran reported fatigue and lack of endurance 
with precipitating factors for the right hip pain reported as 
changes in weather, cold, damp weather, and any activity 
requiring walking, standing, or using stairs.  The veteran 
reported that alleviating factors were avoidance, and he 
reported that he wore his belt low to avoid any pressure on 
the right hip, which caused pain.  He reported that he used 
aspirin, but that it was only mildly effective.  

At the October 2004 examination, the veteran reported there 
had been one flare-up of the right hip pain in the past year, 
but that over the last few years there had been no flare-ups.  
The veteran reported that his right hip limited his ability 
climb ladders, and to walk and stand for prolonged periods. 

On examination, the veteran was tender over the right groin 
with pain at the true hip site.  He was also slightly tender 
over the greater trochanteric bursa.  The examiner stated 
that the veteran had extremely limited right hip range of 
motion and grimaced and complained of pain in almost all 
spheres.  Range of motion, active, passive, and after five 
repetitions, was limited secondary to pain and was 0 to 
20 degrees flexion, 0 to 10 degrees abduction, 0 to 
10 degrees adduction, and 0 to 10 degrees for both internal 
and external rotation.  

Left knee

The veteran contends that his service-connected degenerative 
joint disease of the left knee warrants an initial rating in 
excess of the currently assigned 20 percent rating under 
Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

For purposes of rating disability from arthritis, the knee 
and hip are considered major joints.  38 C.F.R. § 4.45(f).  
Normal range of knee motion is from 0 degrees extension to 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2004).  
Diagnostic codes for limitation of leg motion are Diagnostic 
Codes 5260 and 5261.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a noncompensable, i.e., 0 percent 
rating, is warranted if leg flexion is limited to no more 
than 60 degrees; a 10 percent rating requires flexion limited 
to no more than 45 degrees, a 20 percent rating to no more 
than 30 degrees, and a 30 percent rating to no more than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating of 0 
percent is warranted if leg extension is limited to 5 
degrees; a 10 percent rating requires extension limited to 10 
degrees; a 20 percent rating requires extension limited to 15 
degrees; a 30 percent rating requires extension limited to 20 
degrees; a 40 percent rating requires extension limited to 30 
degrees; and a 50 percent rating requires extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, 
warrants a 10 percent rating where there is slight impairment 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moderate impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  Id.

The Board notes that the VA General Counsel has issued two 
opinions pertinent to claims of entitlement to higher 
evaluations for knee disabilities.  These opinions reflect 
that a veteran who has X-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97; VAOGCPREC 9-98. Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  VAOPGCPREC 9-98 at paragraphs 1, 6.  A separate 
evaluation may also be granted for arthritis under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  VAOPGCPREC 9-98 
at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 

Further, in VAOPGCPREC 9-98, the General Counsel held more 
generally that if a musculoskeletal disability is rated under 
a specific diagnostic code that does not involve limitation 
of motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In 
addition, the Board notes that the General Counsel has 
recently held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for limitation of leg flexion 
and limitation of leg extension, respectively.  VAOPGCPREC 9-
2004.  

Review of the medical evidence outlined earlier shows that 
prior to the October 2004 VA examination, examination results 
showed full extension of the left knee, that is, to 
0 degrees, and that flexion of the left knee was limited to 
90 degrees by pain.  In order to warrant a rating in excess 
of the currently assigned 20 percent rating, there would have 
to be shown leg flexion limited to no more than 15 degrees, 
or extension would be required to be limited to 20 degrees.  
In the veteran's case, where there is X-ray evidence of 
degenerative joint disease, the noncompensable limitation of 
motion warrants a 10 percent rating, and with consideration 
of the veteran's reports of flare-ups during which any 
movement of the knee hurt, the next higher rating of 
20 percent may be justified.  

The Board, however, finds no basis for the assignment of a 
rating in excess of 20 percent for the left knee prior to the 
October 2004 examination.  While the veteran reported flare-
ups of left knee problems, the examiner at the March 1998 
examination did not comment on increased pain, weakness, 
fatigability, or incoordination on repeated motion of the 
right knee that would warrant greater than the currently 
assigned 20 percent rating.  Further, the Board finds no 
basis for a separate rating for the left knee under another 
diagnostic code.  In this regard, the veteran's service-
connected left knee disability does not involve dislocation 
or removal the semilunar cartilage, which could be rated 
under Diagnostic Codes 5258 and 5258, respectively.  Further, 
there is no medical evidence of ankylosis of the knee, 
impairment of the tibia or fibula, nor is there evidence of 
genu recurvatum, precluding rating the left knee disability 
under Diagnostic Code 5256, 5262, or 5263.  The Board does 
note that the veteran complained of instability of the left 
knee at the March 1998 VA examination, stating that his left 
knee gave out approximately once every two weeks.  While the 
examiner noted tenderness on palpation of the left knee, he 
found no evidence of instability, and in the absence of any 
such finding, that is, objective evidence of such impairment, 
the Board cannot find that prior to October 2004 that the 
veteran's left knee symptoms met or approximated the criteria 
for a separate compensable rating under Diagnostic Code 5257, 
which requires slight impairment in terms of recurrent 
subluxation or lateral instability for the assignment of a 
10 percent rating under that code.  

Under the circumstances, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent for degenerative joint disease of the 
left knee prior to October 2004.  

Starting October 6, 2004, the date of the most recent VA 
examination, the severity of the veteran's service-connected 
degenerative joint disease of the left knee warrants an 
increased rating.  At that examination, the examiner found 
left leg extension limited to 20 degrees, which warrants a 
30 percent rating under Diagnostic Code 5261.  Further, the 
veteran reported flare-ups lasting three days at which times 
he said he was unable to move his knee because of pain, and 
the examiner noted that on examination pain-free active and 
passive extension was only 30 degrees after 5 repetitions.  
As this provides objective evidence of additional functional 
impairment in terms of limited painful motion on use, it is 
the judgment of the Board that with application of the 
provisions of 38 C.F.R. § 4.40 and § 4.45, a rating of 
40 percent is in order for the veteran's left knee disability 
from the October 6, 2004, examination date.  A higher rating 
based on impairment of extension of the left leg is not in 
order, as the testing at the examination did not show that 
extension was limited to or approximated the 45 degrees 
required for a 50 percent rating.  

Further, the Board finds no basis for the award of an 
additional compensable disability rating for the veteran's 
degenerative joint disease of the left knee under any other 
diagnostic code, including Diagnostic Code 5260.  While the 
flexion of the left knee was limited to 90 degrees at the 
October 2004 examination, this degree of limitation of 
flexion does not qualify for even a noncompensable rating 
under Diagnostic Code 5261, which requires that leg flexion 
be limited to 45 degrees for the assignment of a 
noncompensable rating under that code.  In addition, at the 
examination, the degree to which the veteran could flex his 
left knee did not decrease with use, and there was no mention 
of increased pain, weakness, or incoordination on flexion 
testing.  While there was tenderness of the left knee and 
McMurray's test was painful, the examiner found no laxity or 
instability of the left knee, and the Board finds no basis 
for a separate compensable rating under Diagnostic Code 5257, 
the only other potentially applicable diagnostic code.  

In summary and for the foregoing reasons, the Board finds 
that prior to October 6, 2004, the veteran's degenerative 
joint disease of the left knee was manifested primarily by 
limited motion with pain, including periodic flare-ups and 
that the preponderance of the evidence is against an initial 
rating in excess of 20 percent for degenerative joint disease 
of the left knee during that period.  In addition, the Board 
finds that as of October 6, 2004, the veteran's degenerative 
joint disease of the left knee was manifested primarily left 
knee pain with left leg flexion limited to 90 degrees, but 
not further limited on use, and left leg extension limited to 
20 degrees, with further limitation to 30 degrees on 
prolonged use, warranting a 40 percent schedular rating under 
Diagnostic Code 5261, but no more.  

Right hip

The veteran contends that his service-connected degenerative 
arthritis of the right hip warrants a rating higher than the 
assigned initial rating of 10 percent.  With the grant of 
service connection for degenerative arthritis of the right 
hip, the RO assigned an initial rating of 10 percent under 
Diagnostic Code 5010, which is the diagnostic code for 
traumatic arthritis.  

Under the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  As noted earlier, Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on limitation of motion 
of the affected joint.  Normal range of motion of the hip is 
from 0 degrees, or full extension of the thigh, to 
125 degrees of flexion of the thigh, normal range of hip and 
thigh abduction being from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

The Rating Schedule includes various diagnostic codes for 
rating limitation of motion of the hip, including Diagnostic 
Code 5251, where limitation of extension of the thigh to 
5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  Under Diagnostic Code 5252, thigh 
flexion limited to 45 degrees warrants a 10 percent rating; 
thigh flexion limited to 30 degrees warrants a 20 percent 
rating; thigh flexion limited to 20 degrees warrants a 
30 percent rating; and thigh flexion limited to 10 degrees 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  

Under Diagnostic Code 5253, limitation of thigh rotation to 
the extent that the affected leg cannot toe-out more than 
15 degrees warrants a 10 percent rating.  Under that code, 
limitation of thigh adduction such that the veteran cannot 
cross his legs warrants a 10 percent rating.  Also under 
Diagnostic Code 5253, limitation of thigh abduction such that 
motion is lost beyond 10 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Under Diagnostic Code 5250, extremely unfavorable ankylosis 
of the hip, with the foot not reaching the ground and 
crutches necessitated warrants a 90 percent rating.  
Intermediate ankylosis warrants a 70 percent rating.  
Favorable ankylosis, in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5250.  

On review of the record, the Board finds that prior to the 
October 2004 examination, the veteran's degenerative 
arthritis of the right hip was manifested primarily by 
painful motion of the right hip with X-ray evidence of 
degenerative changes.  While the pain was noted to limit the 
veteran's ability to walk or perform physical activities, the 
range of motion of the right hip and thigh shown at the March 
1998 VA examination did not meet the criteria for compensable 
rating in terms of extension, flexion, abduction, adduction, 
or rotation.  In this regard, there was no indication that 
the veteran could not fully extend the right thigh.  He could 
fully flex and fully abduct the right thigh albeit with pain.  
There was no indication that the veteran could not cross his 
legs, and the 35 degrees of external rotation demonstrated at 
the March 1998 VA examination was well beyond the limitation 
to 10 degrees required for a 10 percent rating under 
Diagnostic Code 5253.  Finally, on examination, the examiner 
did not identify weakness, incoordination, or 
premature/excess fatigability, and the veteran specifically 
stated that he did not have flare-ups of right hip pain.  The 
Board therefore finds no evidence of functional impairment 
above and beyond the painful motion objectively demonstrated, 
which could provide a basis, with application of the 
provisions of 38 C.F.R. § 4.40 and § 4.45, for the assignment 
of a rating in excess of the currently assigned 10 percent 
rating for degenerative arthritis of the right hip.  

The results of the October 6, 2004, VA examination showed 
increased disability associated with the veteran's service-
connected degenerative arthritis of the right hip.  On 
testing, the veteran could flex the right hip and thigh to 
only 20 degrees, which warrants a 30 percent rating under 
Diagnostic Code 5252.  At the same examination, the veteran 
was unable to abduct the right thigh beyond 10 degrees, which 
meets the requirement for a separate 20 percent rating under 
Diagnostic Code 5253.  In this regard, the Board notes that 
the award of both a 30 percent rating for limitation of 
flexion to 20 degrees under Diagnostic Code 5252 and a 
20 percent rating for limitation of abduction under 
Diagnostic Code 5253 does not amount to "pyramiding" under 
38 C.F.R. § 4.14, which provides that the evaluation of the 
"same manifestation" under different diagnoses is to be 
avoided.  The Board further notes that the Court has held 
that separate ratings under different diagnostic codes may be 
assigned where "none of the symptomatology for any of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other ... conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Here the key 
consideration has been met, in that the two symptomotologies, 
i.e., limitation of hip and thigh flexion and limitation of 
hip and thigh abduction, concern excursions of movements in 
different planes, and those limitations therefore constitute 
different bases for rating right hip disability.  See 
38 C.F.R. § 4.45.  As the veteran has both limitation of 
flexion and limitation of abduction of the right hip and 
thigh, the limitations must be rated separately to adequately 
compensate for functional loss associated with arthritis of 
the veteran's right hip.  See 38 C.F.R. § 4.40; see also 
VAOPGCPREC 9-2004 (separate ratings may be assigned for 
disability of the same joint where veteran has both 
limitation of flexion and limitation of extension of same 
leg).  

Having determined that as of October 6, 2004, the evidence 
supports a 30 percent rating for limited flexion of the right 
hip and thigh and a separate 20 percent rating for limitation 
of abduction, the Board must consider whether higher ratings 
may be assigned.  The 20 percent rating for limitation of 
abduction with motion lost beyond 10 degrees is the highest 
rating that may be assigned under Diagnostic Code 5252.  The 
Board notes that the evidence does demonstrate that the hip 
motion, including flexion, is limited by pain of which the 
veteran complains.  While the evidence shows that flexion is 
limited to 20 degrees, there is no indication of flare-ups 
nor is there any evidence that flexion has at any time met or 
approximated the 10 degree limitation required for a 
40 percent rating under Diagnostic Code 5252.  Further, there 
is no evidence, whatever, of the presence of ankylosis of the 
right hip.  

In summary, the Board finds that prior to October 6, 2004, 
the veteran's degenerative arthritis of the right hip was 
manifested primarily by painful motion with X-ray evidence of 
arthritis, and the preponderance of the evidence is against a 
rating in excess of 10 percent for degenerative arthritis of 
the right hip prior to that date.  As of October 6, 2004, the 
evidence shows that the veteran's degenerative arthritis of 
the right hip was manifested by right hip pain limiting right 
hip and thigh flexion to 20 degrees and limiting abduction 
such that motion was lost beyond 10 degrees.  The evidence 
therefore supports a schedular rating of 30 percent, but no 
more, under Diagnostic Code 5252 and a separate 20 percent 
schedular rating under Diagnostic Code 5253.  

Extraschedular ratings

The Board acknowledges that the veteran has testified that 
his left knee and right hip disabilities have interfered with 
his employment and he has said that he has not been able to 
maintain full-time employment as a carpenter because of this.  
He has stated that he has been forced to work for himself and 
pick up work that allows him to work as he is able, which is 
never more than part time.  At the July 1999 hearing, the 
veteran testified that he was not working more than four 
hours a day, and when questioned further said that was 
because of his hip, his back, his knees and everything.  
Although provided the opportunity to do so, the veteran had 
provided no independent evidence of the amount of time lost 
from work because of his right hip disability or because of 
his left knee disability.  

Under the circumstances, the Board finds there is no showing 
that the veteran's service-connected left knee disability or 
his service-connected right hip disability reflects so 
exceptional or so unusual a disability picture as to warrant 
higher ratings than have been assigned under the Rating 
Schedule, and indeed, the veteran has not identified any 
exceptional or unusual disability factors.  In this regard, 
the Board observes that there is no showing, other than the 
veteran's assertions, that either disability results in 
marked interference with employment, and neither the left 
knee nor right hip has not been shown to have required any, 
let alone frequent, periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating have not been met for degenerative 
joint disease of the left knee or for degenerative arthritis 
of the right hip at any time during the appeal period.  Thus, 
the Board is not required to remand these claims to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.312(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for residuals of an abdominal aortic 
aneurysm is denied.  

An initial rating in excess of 20 percent for degenerative 
joint disease of the left knee prior to October 6, 2004, is 
denied.  

As of October 6, 2004, an initial rating of 40 percent for 
degenerative joint disease of the left knee is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

An initial rating in excess of 10 percent for degenerative 
arthritis of the right hip prior to October 6, 2004, is 
denied.  

As of October 6, 2004, an initial rating of 30 percent for 
degenerative arthritis of the right hip based on limitation 
of flexion is granted, subject to the law and regulations 
governing the award of monetary benefits.  

As of October 6, 2004, a separate initial rating of 
20 percent for degenerative arthritis of the right hip based 
on limitation of abduction is granted, subject to the law and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


